Lacey, P. J. The appellee questions the sufficiency of the information in the respect that it does not show upon its face in proper legal form any grounds of illegality in the proceedings and formation of the new district number one. But we are inclined to think that at least some of the causes, though not all, set out, are in legal form and would be sufficient if the information had been filed in apt time. As the decision of the case hinges upon whether the statute of limitations is a bar to the prosecution of the information, or whether, if not strictly a bar to all quo warramto proceedings, the lapse of time in this class of cases is not sufficient grounds to deny the writ, we will not further occupy our time in consideration of the questions raised as to the sufficiency of the petition on its merits in case of its having been filed in proper time. It is insisted on the part of appellee that the quo warranto is a civil action and that the statute of limitations of five years runs against it. Sec. 15, Chap. 83 of the R. S. This section provides, among other things, that “all civil actions, not otherwise provided for, shall be commenced within five years next after the cause of action accrued.” It is also claimed, and the position is not controverted, that the statute of limitations may be interposed by demurrer where the petition or declaration discloses the proper facts, as in this case, to raise the question. Henry Co. v. Winnebago Drainage Co., 52 Ill. 454; Ilit v. Collins, 103 Ill. 74; International Bank v. Jenkins, 104 Ill. 143; Bell v. Johnson, 111 Ill. 374. On the other hand, the appellant replies that the question involved here respects public rights and is prosecuted by the state’s attorney in his official capacity, and that the statute of limitations will not run against a proceeding of this kind; and, as showing this to be a question respecting public rights, cites Cheshire v. People ex rel., 116 Ill. 493. The appellant also cites from the opinion of the court in Logan Co. v. City of Lincoln the following passage, to wit: “Our understanding of the law is that, as respects all public rights or as respects property held for public use upon trust, municipial corporations are not within the statute of limitations.” The question presented involves a consideration of the nature and character of a quo warranto proceeding. In the first place, what is the nature of the action? Is it civil or criminal? If civil, does the above statute of limitations apply to the action in all cases or in any case ? Is the writ one of right, or the issuance of it within the sound discretion of the court regulated by law and precedent? In the first place, we think there can be no question but that the action is, at this day, however it formerly might have been, regarded by the law as in the nature of a civil remedy, and it has been so decided by the Supreme Court of this State. People v. Shaw, 13 Ill. 581; Ensminger v. People. 47 Ill. 384. The quo warranto proceeding is used to enforce both public and private rights. Its purpose is dual, and the law as regards the statute of limitations ought to, and • we think does, apply to the action, at least where its object is to enforce private rights as distinguished from that to enforce public rights; and, in addition to this, the writ will be refused even before the statute of limitations runs, in certain cases where the object sought is to enforce private rights, and in some other proper cases, when public policy requires that the writ should not issue in such cases. As showing how the question has been regarded at common law, we will quote some extracts from the decisions of distinguished English judges, and passages from text-books. In King v. Stacey, Durnford & East, Vols. 1 and 2, p. 1, Lord Mansfield says: “ I remember when it was the practice to grant quo warranto information as a matter of course; but now, since these matters have come more under consideration, it is no longer a matter of course, and the court are bound to consider all the circumstances before they disturb the peace and quiet of any corporation. The next thing the court took into consideration was the length of time within which they would grant information. It was customary to never refuse for any length of time, but as the inconvenience and vexation of this were plainly perceived the court were desirous to go by a certain rule, and therefore the time was indefinite by the common law and fixed by no statute; they drew a line by analogy by the statute of limitations in ejectment; they drew it for twenty years, and this has been acquiesced in by the bar and parliament where it was once mentioned. * * * But when the court laid down the general rule, they also said that it may be refused within twenty years upon other circumstances to warrant the court to say you shah not make use of the King’s name for such and such purposes. The court is bound to guard the corporations etc. Yet the King may prosecute by his attorney-general.” In The King v. John Newling, Vols. 3 and 4, Durnford & East, 171 (315), Butler, Justice, said: “Lord Mansfield has repeatedly said that the meaning of the rule was, that let the case be what it might, if twenty years have elapsed the relator shall not be made to make any application whatever; but we all remember from that time to the present, cases in which the court has refused to grant quo u)arranto information within that time; as where it appears the relator might have come sooner, or where a judgment against a defendant would tend to a dissolution of a corporation.” Afterward, in Rex v. Decken, 4 Term, 282, it was held that the statute of limitations of six years applied as against a person in peaceable possession of his franchise for six years. See also High on Extraordinary Remedies, 692. High on Extraordinary Remedies, Sec. 603, says: “ In modern times the remedy as a means of criminal prosecution has fallen into disuse, and has come to be regarded as a purely civil remedy, which, though partaking in some of its forms and incidents of the nature of criminal process, it is yet a strictly civil proceeding,.resorted to for the purpose of testing a civil right by trying the official title to an office or franchise and ousting the wrongful possessor.” It is said that the state’s attorney in this case is prosecuting in his official capacity and not for the benefit of any private person, and hence in this form the statute of limitations or lapse of time should not interfere to arrest the prosecution. This appears to be the form of the prosecution, yet we think the court will always look into the nature of the object sought to be obtained rather than to the form of the prosecution in determining the question of lapse of time and statute of limitations as applicable to the case. If the state’s attorney should file information in his official capacity, when, in fact, he was only representing the private rights of an individual, the court would not be bound to so regard it if the nature of the case and objects sought showed the contrary. This, we think, is clearly deducible from the opinion in The People ex rel. North Chicago Ry. Co., 88 Ill. 537. The proceedings in the case before us show exactly what the object sought is. Directly, it is to oust from office the three school directors named, and indirectly, to declare the district void, and this would be the result if a judgment of ouster were rendered. The public undoubtedly has enough interest in the matter to entitle it to be called a public prosecution to the extent that the state’s attorney might omit the name of a relator, or he might proceed under the name of a relator, as was held in Cheshire v. People ex rel., 116 Ill. 493. We apprehend the statute of limitations and the lapse of time would operate against the prosecution in a given case in whatever form it might assume. If this were not so, form and not substance would govern the substantial rights of parties. It would seem to us that this case ought to fall within that class of cases where the statute of limitations should apply, and the right to file the information should be refused on the grounds of public policy, even before the lapse of five years, if the time elapsed were such that a wrong would be done by granting the writ. In the case of the Trustees of Schools v. The School Directors, 88 Ill. 100, an application for a writ of certiorari in a case almost exactly like this was refused, where only three years had elapsed after the consolidation of the districts into the one complained of, on the grounds that there had been unreasonable delay in asking for the writ. The same was held in Board of Supervisors v. Magoon, 109 Ill. 142. The court say, in the first above named case, that after the consolidation, “the school funds were appropriated in accordance with such changes, and the presumption is that taxes for school purposes were thus levied and collected. It may be also that debts have been incurred in building or repairing school-houses, or for other legitimate school purposes, upon the faith of the action of the trustees, now for the first time sought to be questioned. The case, in our opinion, is clearly one where, by reason of the lapse of time, and the acquiescence of the party now complaining in the distribution of the school funds, the levy and collection of school taxes, and possibly the incurring of debts upon the faith of the action of the trustees, it was improper to allow the writ, but having been allowed, it should have been quashed on motion. . It is better, if it shall be desirable, by appropriate steps, through the proper school officers, to reorganize the districts as they were before, than to open an indefinite field of strife and litigation bynow nullifying the action of the trustees and thereby declaring everything done pursuant thereto illegal.” It will be noted that the rules of law in regard to granting writs of certiorari are the same as to granting the information in quo warranto proceedings. The reasons for refusing the certiorari in that case are the same as present themselves here. • In the case at bar, the information expressly avers that the directors of the new district, number one, have incurred and contracted debts. We do not have to’resort to conjecture as to that fact. The reason for refusing such writs is because “these bodies exercise powers in which the people at large are concerned and great public detriment or inconvenience might result from interfering with their proceedings.” Ibid., 88 Ill. 100. In other words, after a considerable lapse of time public policy forbids that discretionary writs like those in quo warranto and certiorari should be granted. In this case more than five years have elapsed since the formation of the district in question, and during that time the majority of the people in the district had the power to change it, if they saw proper, to the original districts. In the language of the opinion of the Supreme Court above quoted, “it is better, through the proper school officers, to reorganize the districts, if it is desired, as they were before, than to open up an indefinite field ■ of strife and litigation by now nullifying the action of the trustees and thereby declaring everything done pursuant thereto illegal.” If this information had been filed at once, appellant wmuld have been entitled to file it; but by lapse of time we think the statute of limitations above quoted has run against it, and if that were not the case, under the circumstances the information at this time ought not to be allowed to be filed. We do not wish to be understood as deciding—because the question is not presented—that the statute of limitations above quoted in all cases of informations in case of quo warranto would be a bar; but certainly in this case we think it would,, and the courts where the question is presented may even apply it in all cases. The demurrer was properly sustained. The judgment of the court below is therefore affirmed. Judgment affirmed. Judge Upton, having tried the case in the court below took no part in the decision in this case.